94 F.3d 640
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Michael A. CROOKER, Plaintiff, Appellant,v.TAX DIVISION OF THE U.S. DEPARTMENT OF JUSTICE, et al.,Defendants, Appellees.
No. 96-1094.
United States Court of Appeals, First Circuit.
Aug. 20, 1996.

Michael Alan Crooker on brief pro se.
Donald K. Stern, United States Attorney, and Karen L. Goodwin, Assistant United States Attorney, on brief for appellees.
Before TORRUELLA, Chief Judge, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.  As in the case of an award of attorney's fees under the Freedom of Information Act, 5 U.S.C. § 552(a)(4)(E),  see Crooker v. United States Parole Comm'n, 776 F.2d 366, 367 (1st Cir.1985), the decision to award litigation costs, even to a complainant found to have substantially prevailed, is within the sound discretion of the district court.  The magistrate judge amply supported his recommendation that costs not be awarded--a recommendation adopted by the district court.  There was no abuse of discretion in declining to award costs in this case.


2
Appellant's motion for summary reversal is denied.


3
The judgment of the district court is affirmed.